DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 18 July 2022 has been entered.

Response to Amendment
 Applicant’s amendment of 18 July 2022 is acknowledged.
Claim 1’s status indicator reads “Previously Presented”; however, it is currently amended.
Claims 11, 15, 16, and 22 are amended.
Claim 18’s status indicator reads “Currently Amended”; however, it is previously presented as there are no markings in the claim.
New claims 23 and 24 are presented.
Claims 2-3 remain canceled.  Claims 8 and 17 are canceled in the reply
The present action treats claims 1, 4-7, 9-16, and 18-24 on the merits.

Response to Arguments
Applicant's arguments filed 18 July 2022 have been fully considered.
In further view of the present application, the amended claims, and Applicant’s arguments regarding amended claims 1 and 15 (see pages 6-9 of the reply), claims 1, 15, and their dependent claims are indicated as allowable subject matter in the present Office Action.
Applicant’s arguments regarding claim 11 (pages 9-10 of the reply) have been fully considered but are not persuasive.  Applicant’s arguments are drawn to newly amended subject matter, which is addressed in the rejections below.
In further view of the present application, the amended claims, and Applicant’s arguments regarding claim 18 (pages 10-11 of the reply), the subject matter of claim 18 is identified as allowable in this Office Action; refer to “Allowable Subject Matter” below. 

Claim Objections
Claim 18 is objected to because of the following informalities:  
Claim 18 recites “the extension portion”; this should read “an extension portion”.
Appropriate correction is required.


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over [Gentil, GB 2059206] in view of [Pierce, US 2007/0220662], [Boksteyn, US 2018/0272928], and [Lundell, US 2013/0190052].

Gentil teaches (figs. 1 and 3):
A protective (“protecting”; pg. 1 line 63) helmet (“helmet”; pg. 1 line 98; “shown in Figure 1” (pg. 1 line 98) comprising: 
an outer shell (“shell 1”; pg. 1 line 99); and 
an antenna (“aerial 5”; pg. 1 line 103) located at least partially inside the outer shell (“incorporated in the mass of the thickness of the shell”; pg. 1 lines 104-105)  and configured to transmit a radio signal (“for the reception of radio signals”; pg. 1 lines 72-73); 
(Inasmuch as antenna 5 is capable of receiving radio signals, it is configured to transmit a radio signal from an external source to the antenna; moreover, Gentil teaches the disclosure “relates to a radio helmet, notably for persons likely to receiving or transmitting information”; pg. 1 lines 6-7)

	Gentil does not expressly teach:
	The outer shell adapted to distribute impact forces

Gentil notes the helmet is applicable to “motorcyclists” (pg. 1 line 6); Gentil also teaches the helmet is applicable to a driver who has “the risks of accident” (pg. 1 line 41) and teaches relevance to “a crash helmet” (pg. 1 line 40). 
Pierce teaches motorcycle helmet shells adapted to distribute impact forces (“outer shell serves to…spread the force of impact” [0002]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the helmet of Gentil with the outer shell adapted to distribute impact forces of Pierce in order to make an improved helmet, one capable of spreading the force of impact, as taught by Pierce [0002]; an improvement that would be particularly useful for drivers who are at risk of a high-impact collision during an accident.

The modified Gentil does not expressly teach:
wherein the outer shell defines a main portion formed of a main material and a cut-out portion formed of a cut-out material, wherein the cut-out material defines a lower damping effect on a radio signal compared to the main material

Gentil teaches “the helmet is made from a non-metalic material” which the antenna is incorporated “therein” (pg. 1 line 66-67).  Pierce teaches the “shell is typically formed of one or more layers of composite or moldable polymer materials based on carbon fiber, fiber glass, aramid fibers…, polycarbonate, and/or…ABS, as well as combinations of the foregoing.” [0002] 
Boksteyn teaches a “Helmet” for “motorcycles” [0001] and teaches certain advantages of constructing the shell of aramid and carbon fiber composites ([0031]; “Kevlar and Carbon Composite Shells)”.  Boksteyn teaches the aramid material has excellent “tensile strength” but is lacking in “compression strength” and that to address that deficiency, carbon fiber is used, which Boksteyn notes is exceptionally “strong and lightweight.” As a result of the properties of the aramid-carbon composite shell, the shell is capable of achieving “the safety standards of fiberglass and plastic helmets with much less size and weight.” [0032]
Thus Boksteyn teaches a main portion of a helmet formed of a main material (i.e. the aramid and carbon fiber composite) 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have selected the aramid and carbon fiber composite of Boksteyn as the main material in a main portion of the outer shell of the modified Gentil in order to achieve an especially lightweight shell that is capable of meeting performance criteria of otherwise heavier shell constructions such as fiberglass, as taught by Boksteyn [0032].  This lightweight shell would be especially applicable to the helmet of Gentil because Gentil expressly notes “the total weight of the helmet” is an important design consideration (pg. 1 line 45).  Moreover, Pierce teaches an additional motivation: “consumers are…looking for lighter weight…helmets.”

Lundell teaches a cut-out portion (“non-conductive housing portion”; [0059]) formed of a cut-out material (“composite fiber-reinforced plastic”; [0058]) including a matrix material (“matrix”; [0060]) and a fiber material (“non-conductive fibers 218”; [0058]), wherein the cut-out material defines a lower damping effect on a radio signal compared to a different portion consisting only of “conductive fibers” 
(Insofar as Lundell teaches “The composite fiber-reinforced plastic housing desirably has a substantially greater concentration and amount of non-conductive fibers in proximity to the antenna at a location to substantially minimize interference with radio frequency (RF) signals received by and/or transmitted to the antenna” ([0065]), Lundell teaches the cut-out portion defines a lower damping effect on a radio signal compared to another portion comprising a substantially greater concentration and amount of conductive fibers.)
Moreover, Lundell teaches “conductive fibers can comprise: carbon fibers” [0065].
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the modified helmet to further comprise the cut-out portion formed of a cut-out material wherein the cut-out material defines a lower damping effect on a radio signal compared to the main material, the cut-out portion in proximity to the antenna, as in Lundell, in order to improve performance of the antenna, as taught by Lundell ([0065]).  One of ordinary skill in the art would recognize, from the teachings of Lundell, that the carbon fiber material taught by Boksteyn would negatively interfere with antenna performance and thus one would be motivated to provide a cut-out portion to the helmet proximate to the antenna.  One of ordinary skill would be motivated to retain the carbon fiber material taught by Boksteyn in the main portion of the helmet in order to preserve the general lightweight nature of the modification taught by Boksteyn, particularly considering it is known in the art that a fiber-reinforced helmet shell can comprise separate regions comprising different fiber types; see for example extrinsic reference [Heimer, US 9,585,433], which teaches layer 56 can be aramid or glass fiber while layers 54 and 58 can be carbon fiber (col. 4 lines 24-28); Figs. 13-17 of Heimer show there is a portion of the shell comprising only layer 56; see also Heimer’s teaching that glass fiber layers “are relatively flexible” (col. 4, line 30” and thus can be used to impart relative flexibility to the helmet (“can pull apart the ear flaps” col. 4 lines 32-33).  Herein, the relative flexibility taught by Heimer would be recognized by one of ordinary skill in the art as relative to the carbon fiber layers used in Heimer.  Accordingly, Heimer teaches selective used of glass fiber only as a reinforcing material in one region and carbon fiber in other regions of the helmet shell, and Heimer teaches modification of the helmet for the purposes of manipulating a property, flexibility, of the helmet shell.  Accordingly, it is known in the art that a fiber-reinforced helmet shell can comprise separate regions comprising different fiber types.

The modified Gentil thus meets the following limitations:
wherein the outer shell defines a concave shape (Fig. 1 of Gentil) configured to partially enclose a head of a wearer of the protective helmet (page 1 line 69) and defines a center point (refer to annotated Fig. 1 – a below) configured to substantially correspond with a center of the head of a wearer when worn,
(It is noted that applicant presented an argument (page 11 of the reply of 18 July 2022) directed to “The “center point” shown…[in]…the [previous] Office Action is not located at “a center of the head” as claimed”.  It may be located on the centerline of the head, but that is not the center of the head”.  However, Examiner considers such argument not persuasive and Applicant’s assertion of what is and is not configured to substantially correspond with a center of a head of a wearer is not supported by any factual evidence or support from the present disclosure.  As provided for in MPEP 2111.01, pending claims must be given their broadest reasonable interpretation (BRI) consistent with and in light of the specification and the BRI doesn’t mean the broadest possible interpretation. The meaning given to a claim term must be consistent with the ordinary and customary meaning of the term and must be consistent with the use of the claim term in the specification and drawings.  Paragraph [0020] of the present specification recites “shell defines a centre point in accordance with a centre of the head” and paragraph [0038] recites “in Fig. 2…outer shell 1 defines a centre point 10 in accordance with the centre of the head of a wearer”.  However, the specification does not further explain what is meant by “centre of the head”, nor does it provide any mention of relative size of head to helmet.  Accordingly, Examiner’s identification in the present Office Action of “a center point configured to substantially correspond with a center of the head of a wearer when worn” is reasonable insofar as the center point identified is configured to substantially correspond with a center of the head of a wearer (emphases provided by Examiner) to the extent that the present disclosure explains what it means to be configured as claimed and consistent with the ordinary and customary meaning of the language.)

a point reflection (refer to annotated Fig. 1 – a below) about the center point of at least one portion of the cut-out portion defines a mirror region (refer to annotated Fig. 1 – a below), at least part of which consists of the cut-out portion, and a mirror region radio path (refer to annotated Fig. 1 – a below) for said radio signal, starting from the antenna and extending through the mirror region, defines a lower damping than a main portion radio path (refer to annotated Fig. 1 – a below) for said radio signal extending through the main portion, and wherein the cut-out portion overlaps with the mirror region (at least part of the mirror region consists of the cut-out portion; accordingly the two overlap).
(insofar as the mirror region radio path identified above passes through the cutout portion and the main portion radio path passes through modified main portion helmet material which comprises carbon fiber material, the limitation “mirror region radio path for said radio signal, starting from the antenna and extending through the mirror region, defines a lower damping than a main portion radio path for said radio signal extending through the main portion” is met in the above identifications of center point, mirror region, and radio paths)

    PNG
    media_image1.png
    771
    1317
    media_image1.png
    Greyscale


Allowable Subject Matter
Claims 1, 4-7, 9-10, 12-14, 16, 19-21, and 23-24 are allowed.
Claims 15 and 22 are allowed.
Claim 18 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRADY A NUNNERY whose telephone number is (571)272-2995. The examiner can normally be reached 8-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/G.A.N./Examiner, Art Unit 3732                                                                                                                                                                                                        
/KATHERINE M MORAN/Primary Examiner, Art Unit 3732